Citation Nr: 9921328	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  92-22 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had active service from May 1972 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which 
denied entitlement to service connection for hypertension.  
Initially service connection was denied by rating decision of May 
1995.  The appellant was provided notice but did not timely 
complete the appellate process.  He applied to reopen the claim.  
It was concluded that new and material evidence had been 
submitted.  The claim was reopened but denied on the merits.  
That action gave rise to this appeal.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in November 1998.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an equitable 
disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints or diagnoses of hypertension; some elevated blood 
pressure readings were noted in service.

3.  Hypertension was first diagnosed in November 1990; there is 
competent opinion that the elevated blood pressure readings in 
service may have been the early manifestations of subsequently 
diagnosed hypertension.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999); that is, he has presented a claim that is 
plausible.  The appellant's evidentiary assertions are presumed 
credible for making this determination.  Further, he has not 
alleged nor does the evidence show that any records of probative 
value, which could be associated with the claims folder and that 
have not already been sought, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by § 5107(a), has been satisfied.

The Board notes the contentions of the service representative in 
his written brief dated in June 1999 which disagrees with the 
wording of the Board's request for a medical expert's opinion. 
The representative further claims that the resulting medical 
expert opinion is therefore invalid.  While noting the 
representative's contentions, the Board observes that the expert 
did not answer the question posed in the terms to which the 
representative objects.  Moreover, in view of the holding below, 
there is no apparent harm in either the question or the response.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1998).  However, continuity of 
symptoms is required where the condition in service is not, in 
fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Service Medical Records reveal no specific complaints or 
diagnoses of hypertension. The enlistment physical in January 
1972 indicated a blood pressure (BP) reading of 130/86, while the 
separation physical in February 1975 recorded a BP of 120/72.  
Several additional BP readings were taken during service as 
follows; 

February 1973-120/80                                March 1973- 
140/78
April 1973- 130/90, 110/80                        May 1973-
139/98, 130/98, 140/78             June 1973-124/90,120/80                           
August 1973-112/70, 126/84
September 1973-130/80                              October 1973-
110/78
November 1973-120/80                              February 1974-
130/88 
May 1974-128/84, 130/90                          August 1974-
114/64

Of  the 20 recorded service BP readings, the predominant number 
(15) are within normal limits for VA rating purpose.  Five 
suggested mildly elevated blood pressure readings. (bold face 
types).

In a September 1981 VA examination, BP readings were;
 
Sitting- 140/90		                Recumbent- 138/90
Standing- 130/90                                 sitting after 
exercise- 142/90
2 minutes after exercise- 130/90.  It was noted that there was a 
"non-functional" aortic systolic murmur and "aorta-iliac" 
disease.

The claims file contains the following VA BP readings beginning 
in April 1986, 11 years after service;  

April 1986-116/80				August 1986- 130/90
October 1987- 136/100			January 1990- 138/94		
March 1990- 140/100			June 1990- 130/94
July 1990-  128/90				August 1990- 146/100
November1990- 124/90, 154/108		December 1990- 136/94, 
136/98
May 1991- 130/92				July 1991- 140/100
September 1991- 140/96			December 1991- 120/90, 
122/78	
January 1992- 121/71			April 1992- 132/92
May 1992- 120/100, 132/94, 133/82	September 1992-150/82, 
138/88, 128/84
October 1992- 140/96, 155/92		December 1992- 128/76
May 1993- 118/80				March 1993- 138/98
September 1993- 136/92			April 1994- 142/90  
June 1994- 132/82				September 1994- 128/86
February 1995- 126/76			April 1995- 122/82			
June 1995- 120/70				October 1995- 144/82
January 1996- 132/82			May 1996- 128/90

The veteran was diagnosed by his private physician with 
hypertension in November 1990.

He filed his initial claim for service connection for 
hypertension in April 1995.

Service connection was denied in a rating action in May 1995, as 
there was no diagnosis of hypertension in service, nor within 1 
year following service.  The veteran was informed of this 
decision by letter dated May 1995, but did not timely appeal.

In September 1996, the veteran submitted a statement from his VA 
treating physician which stated that, "It is probable that the 
elevated borderline pressures documented in the service records 
.........represent the beginning of his hypertension....."  He further 
noted that the veteran's blood pressure was normal when examined, 
but that the records indicated prior borderline to elevated 
pressures.

A second statement from the VA treating physician dated in June 
1997 notes 4 elevated BP readings, on May 16, and 17, 1973, April 
1973, and May 1974.   He also noted an elevated BP on a 1975 
employment examination.  Based on his review of the history, he 
stated that, "It appears that his hypertension, which now 
requires medication began while on active duty."

In response to the treating physicians' statements, the RO 
requested a VA medical opinion.  The June 1997 medical opinion 
reviewed the diagnostic criteria for hypertension and determined 
that the VA treating physicians' diagnosis of hypertension did 
not conform to the standard rating criteria.  He noted that the 
in-service BP readings only revealed 3 mildly elevated 
hypertensive readings.  (The Board actually notes 4 such 
readings.)  These were periodic elevations and did not meet the 
accepted diagnostic criteria for a diagnosis of hypertension.  
This was particularly true in view of the many normal BP readings 
while in service and on the separation examination.  Even in a VA 
employment examination six years after service, BP taken by an 
EKG technician was normal, while BP taken by the examining 
physician recorded mild hypertension in that examination.  It was 
noted that, the veteran's weight at the time of examination was 
220 and his height was 5'9".  The physician explained that 
unless a special obesity BP cuff was used, the BP would show 
high, even though the readings would be normal with the proper 
cuff.  (From the record it is not possible to ascertain what type 
of cuff was used.)  The physician further added that the veteran 
was not diagnosed and treated for hypertension until November 
1990.

At a hearing at the RO in June 1997, the veteran testified to 
exhibiting some borderline and abnormal blood pressures readings 
in service.  However, he was not diagnosed with hypertension in 
service.  He had been treated for about five years after service 
by Dr. Robertson, now deceased, who never told him that he had 
high blood pressure or diagnosed him with hypertension.  
Approximately in the late 1980s or early 1990s, he was treated by 
Dr.Thornton who told him he needed to be put on high blood 
pressure medication. He began receiving treatment at the VA for 
hypertension in approximately 1992.

At a Travel Board hearing before the undersigned Member of the 
Board in November 1998, the veteran testified that he was treated 
in service for an unrelated heart murmur.  He stated that his 
blood pressure was occasionally elevated in service, but that he 
could not recall if he was called back for consecutive BP 
readings.  He thought he had elevated BP on 3 occasions, although 
no one told him at that time that he had elevated BP readings.  
He had not been diagnosed with hypertension or treated with any 
BP medication until approximately the late 1980s or 1990 by 
Robert Thornton, M.D.  He began treatment at the VA after Dr. 
Thornton closed his office.  His treating VA physician related 
his hypertension back to service, after taking a medical history 
from him. The veteran was asked if the examiner reviewed any of 
his other medical record such as his service medical records, or 
other treatment records prior to rendering his opinion. The 
veteran was not aware if the examiner reviewed his records.  

Prior to making it's determination, the Board in April 1999 
requested a medical expert opinion to clarify the veteran's 
hypertensive pathology and etiology.

The medical expert opinion was received in May 1999, and noted 
that the service records clearly showed the veteran's BP to be 
within normal limits upon entering and separating from service.  
He opined that occasional non-sustained elevation in BP cannot be 
diagnosed as hypertension.  The veteran's hypertension developed 
later after separation from service and was first diagnosed in 
1990.  The expert then went on to add, however, that one "may 
ask whether in the case of [the veteran], hypertension has had 
its inception while he was in service.  The answer to this 
question is possibly yes."  It was further noted that most 
patients "diagnosed with hypertension later in life [have] the 
inception of high blood pressure much earlier..."

He further noted that hypertension was an evolving process.  
While some symptoms are blood pressure fluctuations, the disorder 
is diagnosed after development of sustained high BP, reproducible 
week after weeks of examination.

The examiner further noted that the veteran's diagnosed 
nonfunctional murmur was not correct medical terminology. The 
correct term was functional murmur. This however had no clinical 
significance.  While aorta-iliac disease was diagnosed in a 
September 1981 VA examination, the examination refutes this 
diagnosis.

Based on the foregoing, it is the conclusion of the Board that 
there is a basis for granting service connection for hypertension 
in this case.  There is general agreement that a diagnosis of 
hypertension can not be clinically sustained until about 1990.  
That is not, however, the sole answer to the matter.  It appears 
from a review of the entire record that two separate physicians 
have concluded that the elevated BP readings in service were the 
beginning on hypertension.   Further, the expert opinion 
requested by the Board noted that the inception of hypertension 
was "possibly" during service.  Taken with the opinion that was 
requested by the Board, which found hypertension to be an 
"evolving process" and which noted that people who are 
diagnosed with hypertension often have the inception in high 
blood pressure much earlier, a reasonable doubt is raised.  
Resolving such doubt in the appellant's favor, it is the 
conclusion of the Board that the elevated blood pressure ratings 
during service were the inception or early symptoms of 
hypertension that was subsequently clinically diagnosed.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hypertension is granted.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

